NORTHCUTT, Judge.
The facts of this case are essentially identical to the facts in State v. Warren, 755 So.2d 145 (Fla. 1st DCA), review granted, 767 So.2d 461 (Fla.2000). We affirm the circuit court’s dismissal of the felony battery charge against Smith on the authority of Warren. We also certify the same question certified in Warren:
CAN A CONVICTION FOR AGGRAVATED BATTERY SERVE AS A PRIOR CONVICTION FOR BATTERY FOR PURPOSES OF SECTION 784.03(2), FLORIDA STATUTES?
Affirmed, question certified.
DANAUY, PAUL W. (Senior) Judge, Concurs.
PATTERSON, C.J., Dissents with opinion.